                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )       CASE NO. 2:19-CR-96(28)
                                                  )
  BRANDON ISAIAH OTEY                             )


                                          ORDER

               Sentencing proceedings in this matter will be held at 9:00 a.m. on

  October 26, 2020, in accordance with Local Rule 83.9. In addition, each party shall file

  with the Court not later than October 13, 2020 a sentencing memorandum setting forth

  the party’s position with respect to a reasonable sentence in the case and specifically

  addressing the applicability of each of the factors set forth in 18 U. S. C. § 3553(a) and

  bases for any proposed upward or downward variances from the applicable advisory

  guidelines range.

               Any and all letters to be considered by the Court must be attached to the

  defendant’s sentencing memorandum or they will not be considered by the Court. A

  copy of this memorandum and the letters shall be provided to the probation officer. If

  sensitive material is contained in those letters, the defendant shall file a motion to seal

  any letter containing sensitive material before that letter is electronically filed.




Case 2:19-cr-00096-JRG-CRW Document 366 Filed 06/30/20 Page 1 of 2 PageID #: 876
               If witnesses will be testifying at the sentencing hearing, the parties shall file

  a notice at least seven (7) calendar days before the hearing which sets out the number of

  witnesses that will be called and the estimated time that will be needed for their

  testimony allowing additional time for cross-examination.

               Any request to continue the deadline for filing the sentencing

  memorandum and letters shall be made by written pleading, filed with the Court no later

  than seven (7) calendar days prior to the deadline for the sentencing memorandum. Any

  request to continue the sentencing hearing shall be made by written pleading, filed with

  the Court no later than seven (7) calendar days prior to the sentencing hearing. Any

  motion to continue the sentencing hearing must state whether any prior motion(s) to

  continue have been filed and, if so, refer the Court to the CM/ECF docket number for

  the prior motion(s). A party must demonstrate good cause for failing to file a motion to

  continue after such deadline. Failure to demonstrate good cause in the motion is grounds

  for summary denial. In addition, any motion to continue the sentencing hearing pursuant

  to Federal Rule of Criminal Procedure 32(e)(2) shall also be filed no later than seven (7)

  calendar days prior to the sentencing hearing. Failure to comply with this deadline is

  also cause for summary denial and will be deemed a waiver of the Rule’s 35 day

  provision.

                    ENTER:
                                              s/ J. Ronnie Greer
                                              J. RONNIE GREER
                                          UNITED STATES DISTRICT JUDGE


Case 2:19-cr-00096-JRG-CRW Document 366 Filed 06/30/20 Page 2 of 2 PageID #: 877
